Citation Nr: 1757880	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  13-14 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel
INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  By that rating action, the RO denied service connection for bilateral hearing loss and tinnitus. The Veteran appealed these determinations to the Board.

In August 2016, the Veteran testified before the undersigned at the above RO.  A copy of the hearing transcript has been associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is required for an addendum opinion.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2017).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017). 

In addition, service connection for certain chronic diseases, including sensorineural hearing loss, may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.§§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§  3.307, 3.309(a) (2017); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2017).  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309 (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Impaired hearing is considered a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.  This does not prevent, however, a veteran from establishing service connection on the basis of post-service evidence of hearing loss related to service when there were no audiometric scores reported at separation from service.  Hensley v. Brown, 5 Vet. App. 155 (1993) (noting that a loss of 20 decibels or more could indicate some hearing loss, albeit not meeting the thresholds of 38 C.F.R. § 3.385).

The Veteran contends that he has bilateral hearing loss and tinnitus as a result of acoustic trauma that he sustained during service as an assistant gunner on the 175 Howitzer without hearing protection.  He maintains that he did not have any post-service occupational noise exposure and that he wore hearing protection during his employment.  See August 2016 Hearing Transcript (T.) at pages (pgs.) 3-10).

During service, the Veteran had two (2) audiological examinations (i.e., October 1965 and August 1967) at which auditory thresholds were recorded.  Prior to January 1, 1967, an audiological evaluation was performed using American Standards Association (ASA) units.  Since 1975, however, VA has evaluated hearing loss under International Standards Organization-American National Standards Institute (ISO-ANSI) units.  In light of the above, and where necessary to facilitate data comparison for VA purposes in the decision below, including under 38 C.F.R. Â§ 3.385, audiometric data originally recorded using ASA standards will be converted to ISO-ANSI standard by adding between 5 and 15 decibels (db) to the recorded data as follows:  500 Hertz (15 db); 1000 (10 db); 2000 (10db); 3000 (10 db); and, 4000 (5 db). 

The Veteran's service treatment records indicate that audiometric testing was conducted at enlistment in October 1965.  As this evaluation was conducted prior to January 1, 1967, the Board has converted the ASA units to ISO-ANSI units.  The Veteran's reported pure tone thresholds, in decibels, were as follows (testing was not performed at 3000 Hertz):


HERTZ
CNC

500
1000
2000
3000
4000
%
RIGHT
30
25
25
n/a
20
n/a
LEFT
30
25
25
n/a
20


These results do not indicate the Veteran had hearing loss in either ear for VA purposes prior to service entrance in November 1965.  38 C.F.R. § 3.385 ; McKinney v. McDonald, 28 Vet. App. 15 (2016).

The Veteran had an in-service separation audiological evaluation in August 1967, at which time auditory thresholds were recorded.  However, because it is unclear whether such thresholds were recorded in using ASA units or ISO-ANSI units, the Board will consider the recorded metrics under both standards relying on the unit measurements most favorable to the Veteran's appeal.  The ASA units are listed in parentheses in the graph below (testing was not performed at 3000 decibels).


HERTZ
CNC

500
1000
2000
3000
4000
%
RIGHT
10 (25)
0(10)
0(10)
0(10)
15(20)
n/a
LEFT
15(30)
0(10)
5(15)
5(15)
15(20)


These results do not indicate the Veteran had hearing loss in either ear for VA purposes under ASA or ISO-ANSI units at service discharge in August 1967. 

In January 2012, VA examined the Veteran to determine the etiology of his claimed bilateral hearing loss and tinnitus.  See January 2012 VA Hearing Loss and Tinnitus Disability Benefits Questionnaire (DBQ).  The VA audiologist opined that the Veteran's hearing loss was less likely as not (less than 50 percent probability) due to military noise exposure, due to normal hearing at the start and leave of service.  The Board finds the VA audiologist's opinion to be of reduced probative value in evaluating the claim for service connection for hearing loss because it relies solely the absence of documented hearing loss disability in the Veteran's service treatment records, thus, it is inadequate and an addendum opinion is required to address this deficiency, as outlined in the indented paragraphs below.  Hensley, supra.

Regarding the Veteran's tinnitus, the January 2012 VA audiologist opined that it was a symptom of his hearing loss.  Id.  Thus ,the Board finds that the claims for service connection for tinnitus and hearing loss claims are inextricably intertwined.  Thus, adjudication of the claim for service connection for hearing loss must be resolved prior to resolution of the claim for service connection for tinnitus.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from the 2012 VA audiologist or similarly situated examiner regarding the etiology of the Veteran's bilateral hearing loss.  The entire claims file must be made available to and be reviewed by the examiner.  If an examination is deemed necessary, one must be conducted.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided. 
   
The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss had onset in, or is otherwise related to acoustic trauma sustained during active service.  The examiner must specifically address the following:  1) the Veteran's noise exposure due to combat service in Vietnam; 2) the Veteran's contention that he did not have any post-service occupational noise exposure; 3) the presence of any threshold shifts in the October 1965 and August 1967 service enlistment and separation audiograms, respectively; and, 4) the Veteran's lay statements that he has noticed hearing difficulty continuously since service discharge. 

2.  Ensure compliance with the directives of this remand.  If the opinion is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (to respond, the appeal must be returned to the Board for appellate review.
   
3.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims for service connection for bilateral hearing loss and tinnitus must be readjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




